Case 2:19-cv-00271-JRS-MJD Document 35 Filed 10/14/20 Page 1 of 6 PageID #: 190




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

 FRANCIS DAMIEN BLOCK,                                )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 2:19-cv-00271-JRS-MJD
                                                      )
 THEODORE WESTRA,                                     )
 UNITED STATES OF AMERICA,                            )
                                                      )
                               Defendants.            )

                                               Order

     Plaintiff Francis Block seeks damages and declaratory relief from Defendant The-

 odore Westra 1 for Westra's alleged violations of the Racketeer Influenced and Corrupt

 Organizations (RICO) Act, 18 U.S.C. § 1961 et seq. Block's Complaint appeared to

 allege that Westra violated 18 U.S.C. § 1962 by unlawfully obtaining Block's 1984

 Jeep Scrambler. (Compl. ¶ 11, ECF No. 1 at 4.) Block further alleged that Westra

 altered and concealed records by testifying falsely at Block's criminal trial. (Id. ¶ 9.)

     On September 24, 2019, this Court liberally construed Block's Complaint but

 found that it could not "discern within it any plausible claim against any defendant."

 (ECF No. 7 at 2.) Still, the Court granted Block leave to amend his complaint or

 otherwise show cause why his complaint should not be dismissed for lack of subject-

 matter jurisdiction. (Id. at 3.) On March 17, 2020, Westra moved to dismiss Block's

 Complaint. (ECF No. 24.) Block filed his Amended Complaint on March 27, 2020.



 1Block also alleges these violations against twenty-nine additional defendants, which he added in
 his amended complaint. (Am. Compl. ¶¶ 4–33, ECF No. 26.)

                                                  1
Case 2:19-cv-00271-JRS-MJD Document 35 Filed 10/14/20 Page 2 of 6 PageID #: 191




 (ECF No. 26.) As a preliminary matter, Westra's motion to dismiss, (ECF No. 24),

 which was filed before the Amended Complaint, is denied as moot consistent with

 this Order. Block also moves to compel discovery, (ECF No. 27), and moves to appoint

 counsel, (ECF No. 34).

    "[B]oth the Supreme Court and [the Seventh Circuit Court of Appeals] have noted

 time and again that subject-matter jurisdiction is a fundamental limitation on the

 power of a federal court to act." Del Vecchio v. Conseco, Inc., 230 F.3d 974, 980 (7th

 Cir. 2000) (collecting cases). A complaint that is wholly insubstantial does not invoke

 the district court's subject-matter jurisdiction. See Steel Co. v. Citizens for a Better

 Env't, 523 U.S. 83, 89 (1998); Crowley Cutlery Co. v. United States, 849 F.2d 273, 276

 (7th Cir. 1988).

    With his Amended Complaint, Block adds twenty-nine additional defendants to

 this suit. (Am. Compl. ¶¶ 4–33, ECF No. 26 at 3–5.) Also, Block alleges claims

 against Westra that are nearly identical to the allegations in his original complaint.

 Block still alleges that Westra violated RICO statutes by unlawfully obtaining Block's

 Jeep Scrambler and by altering and concealing records by testifying falsely at Block's

 trial. (Am. Compl. ¶¶ 42–44, ECF No. 26 at 6–7.) The only discernable difference

 between Block's original complaint and his amended complaint is the addition of the

 twenty-nine defendants, which does nothing to strengthen or clarify Block's claims.

 See Jennings v. Emry, 910 F.2d 1434, 1436 (7th Cir. 1990) (stating that a complaint

 "must be presented with sufficient clarity to avoid requiring a district court or oppos-

 ing party to forever sift through its pages" to determine whether it states a valid



                                            2
Case 2:19-cv-00271-JRS-MJD Document 35 Filed 10/14/20 Page 3 of 6 PageID #: 192




 claim). As presented, this case is still frivolous and deserves no further judicial time.

 See, e.g., Gladney v. Pendleton Corr. Facility, 302 F.3d 773, 774 (7th Cir. 2002).

    Moreover, "[t]o determine whether subject matter jurisdiction exists, a court may

 look past the complaint to any pertinent evidence." Amling v. Harrow Indus. LLC,

 943 F.3d 373, 376 (7th Cir. 2019). To determine whether this Court has jurisdiction,

 the Court takes judicial notice of the docket in Block's federal case in the Western

 District of Michigan. The jurisdiction of federal courts is limited to cases and contro-

 versies. U.S. Const. art. III. Determining Article III jurisdiction "is an antecedent

 question in every case." Norfolk S. Ry. Co. v. Guthrie, 233 F.3d 532, 534 (7th Cir.

 2000). Standing is required "to have the court decide the merits of the dispute or of

 particular issues." Warth v. Seldin, 422 U.S. 490, 498 (1975). Constitutional stand-

 ing requires that the plaintiff allege that he or she has suffered an injury, that the

 plaintiff allege that the injury is fairly traceable to the defendant's conduct, and that

 the plaintiff allege that the court can redress the injury. See Lujan v. Defs. Of Wild-

 life, 504 U.S. 555, 560–61 (1992).

    Block fails at least the injury prong. Block alleges that Westra stole Block's 1984

 Jeep Scrambler and concealed the Jeep "by way of pleadings" in Block's criminal case.

 (Am. Compl. ¶ 44, ECF No. 26 at 7.) There is one major problem with Block's allega-

 tions: Block was not even the title holder or owner of the 1984 Jeep Scrambler. United

 States v. Block, 1:13-cr-223 (W.D. Mich. Oct. 9, 2018) (order denying Defendant's Rule

 41 motion). Therefore, Block was not injured by the forfeiture of the 1984 Jeep Scram-

 bler. See United States v. Bowser, 834 F.3d 780, 784 (7th Cir. 2016) ("Only a person



                                            3
Case 2:19-cv-00271-JRS-MJD Document 35 Filed 10/14/20 Page 4 of 6 PageID #: 193




 possessing a legal interest, rather than an equitable interest, in property will have

 standing to challenge its forfeiture."). This Court does not have subject-matter juris-

 diction in this case because Block lacks standing and because Block's amended com-

 plaint is wholly insubstantial. Further, Block has failed to comply with this Court's

 order to amend his complaint or otherwise show cause why his complaint should not

 be dismissed for lack of subject-matter jurisdiction. (See ECF No. 7 at 3.)

    Even if this Court had subject-matter jurisdiction, a district court is required to

 dismiss a suit filed in forma pauperis if it determines that the action is frivolous. 28

 U.S.C. § 1915(e)(2)(B)(i). A claim is frivolous if "it lacks an arguable basis either in

 law or fact." Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997)

 (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)). "[A] finding of factual frivo-

 lousness is appropriate when the facts alleged rise to the level of the irrational or the

 wholly incredible . . . ," Denton v. Hernandez, 504 U.S. 25, 33 (1992), and district

 courts are in the best position to determine factual frivolousness, id. A complaint

 that offers "labels and conclusions" or "formulaic recitation of the elements of a cause

 of action will not do." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

    Here, the underlying basis of Block's claims stem from the allegation that Westra

 stole his Jeep. Block's amended complaint, however, provides no indication of how

 Westra or the other twenty-nine defendants engaged in racketeering by taking pos-

 session of the Jeep, offers conclusions and formulaic recitations of the elements of

 RICO statutes, and mirrors claims that Block previously alleged in another federal



                                            4
Case 2:19-cv-00271-JRS-MJD Document 35 Filed 10/14/20 Page 5 of 6 PageID #: 194




 case. United States v. Block, No. 18-2241 (6th Cir. May 25, 2019) (order affirming the

 Western District of Michigan Court's ruling that Block did not hold the Jeep's title

 and, therefore, was not entitled to relief), cert. denied, No. 19-7510 (U.S. Mar. 2, 2020)

 (order). This action is frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

    For the foregoing reasons, the Court finds that this action must be dismissed in-

 cluding against the newly added twenty-nine Defendants on the Court's own motion;

 Plaintiff's motion to compel discovery, (ECF No. 27), is denied as moot; Plaintiff's

 motion to appoint counsel, (ECF No. 34), is denied as moot; and Defendant's motion

 to dismiss, (ECF No. 24), is denied as moot. The Court does not grant Block leave

 to amend because doing so would be futile, given that he was already granted leave

 to amend and failed to cure the previously identified defects in his original Complaint.

 And, indeed, there is nothing to suggest that the defects would be curable. This mat-

 ter is closed, and a final judgment will be issued accordingly.

    SO ORDERED.



 Date: 10/14/2020




                                             5
Case 2:19-cv-00271-JRS-MJD Document 35 Filed 10/14/20 Page 6 of 6 PageID #: 195




 Distribution:

 FRANCIS DAMIEN BLOCK
 17692-040
 TERRE HAUTE - USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov




                                      6
